ORDER

PER CURIAM.
Movant appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing.1 We have reviewed the briefs of the parties and the record on appeal, and we find that the motion court’s judgment is based upon findings of fact and conclusions of law that are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).

. Following Defendant’s previous direct appeal of his underlying criminal convictions, this Court affirmed those convictions. See State v. Gibbs, 948 S.W.2d 260 (Mo.App. E.D.1997).